Citation Nr: 1628288	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing at a local VA office in his substantive appeal.  However, in August and September 2011, the Veteran withdrew his hearing request.  In a June 2016 informal hearing presentation, the Veteran's representative requested a remand for a Travel Board hearing.  However, the Veteran's representative did not address the Veteran's previous withdrawals.  Thus, the Board finds that the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2015).

The claim on appeal was previously characterized as a service connection claim for PTSD.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the claims file shows that the Veteran has been diagnosed with bipolar disorder, PTSD, major depressive disorder and anxiety disorder.  In light of the foregoing, the Veteran's claim for has been recharacterized as shown on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his psychiatric condition is related to the death of eight fellow service members who were killed in a helicopter crash in October 1990.  Post-service treatment records reflect diagnoses of PTSD, major depressive disorder, bipolar disorder, and anxiety disorder.  

Establishing service connection for PTSD generally requires (1) evidence of a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence of a link between the claimed in-service stressor and the current PTSD symptoms.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet.App. 128 (1997).  The Veteran's lay testimony alone is sufficient to corroborate a claimed stressor when the stressor was "related to the veteran's fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3); see Hall v. Shinseki, 717 F.3d 1369 (Fed.Cir.2013). 

In July 2010, the JSRRC Coordinator at the RO issued a formal finding of a lack of information required to corroborate the Veteran's stressor.  However, it was noted that the accident as reported by the Veteran was confirmed.  What could not be confirmed was the exact location of the Veteran's unit at the time of the accident or a relationship between the Veteran's unit and the units involved in the accident.  The Veteran's service personnel records are associated with the file, but are photocopies of poor quality.  One record, under the heading Combat History and Expeditions, shows that the Veteran participated in Operation Desert Shield in Saudi Arabia from August 1990 to October 1990.  Although that record doesn't show the Veteran's proximity to the helicopter crash it does show that he was in Saudi Arabia at the time of the confirmed helicopter crash.  It also shows that he had service experiences that make 38 C.F.R. § 3.304(f)(3) applicable.  

The record includes an October 2009 opinion from R.H., a Psychological Assistant, which yielded a diagnosis of PTSD and included references to the specific stressor claimed by the Veteran (the helicopter crash) and the "daily toil of intensive combat preparedness."  This warrants consideration under the relaxed PTSD stressor criteria in 38 C.F.R. § 3.304(f)(3).  

In an August 2011 statement, the Veteran's VA treating psychiatrist noted the Veteran was being treated for Major Depression and Anxiety disorder.  Subsequent VA treatment records include notations that the Veteran does not meet the diagnostic criteria for PTSD.  

Given the various psychiatric diagnoses, the specific claimed stressor and the reference to likely fear of hospital military activity as a stressor, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed psychiatric disorder.  The Veteran's claimed stressor (the helicopter accident) has been confirmed.  While the RO noted that the Veteran's relationship to those involved in the accident could not be confirmed, the sufficiency of the claimed stressor is a medical question.  See Cohen, 10 Vet. App. at 128; West v. Brown, 7 Vet. App. 70 (1994).  The October 2009 opinion of R.H. includes reference to that event but cites to additional stressors, without commenting on the sufficiency of the helicopter crash is particular.  

The record includes reference to a VA hospitalization in February 2012 for psychosis, without any associated treatment records.  They should be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since 2010.  After securing the necessary release, take all appropriate action to obtain these records, including any records related to the February 2012 VA hospitalization.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of all current acquired psychiatric disorders.  The claims folder should be made available to the examiner for review.

(a)  The examiner should provide a diagnosis for each psychiatric disorder found.  

(b)  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to the claimed in-service stressor (the helicopter crash) or alternatively whether the PTSD is related to the Veteran's fear of hostile military or terrorist activity during service.

(c)  For any other psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3. Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, major depressive disorder and anxiety disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




